Citation Nr: 0530785	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for uterine fibroids (gynecological disorder).

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.

3.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The veteran perfected appeals regarding entitlement to higher 
evaluations for gastroesophageal reflux disease and asthma.  
At the personal hearing held before the undersigned Veterans 
Law Judge in September 2005, the veteran indicated that she 
wished to withdraw these issues.  Therefore, the Board will 
only review entitlement to a higher evaluation for the 
service-connected gynecological disorder.

During the appeal period, the RO granted an increased rating 
for the service-connected gynecological disorder.  Even 
though the RO increased the schedular rating for the 
veteran's gynecological disorder during the appeal, the issue 
of entitlement to a higher rating remains on appeal, as the 
maximum benefit has not been awarded and veteran has not 
indicated her desire to withdraw this issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The veteran's gynecological disorder is manifested by 
pain with heavy and irregular bleeding, and is not controlled 
by treatment; there are no bowel and bladder symptoms.

2.  During the September 2005 hearing before the undersigned, 
the appellant asked that the appeals regarding 
gastroesophageal reflux disease and bronchial asthma be 
withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not higher, rating for 
the gynecological disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic 
Code 7629 (2005).

2.  The criteria for withdrawal of a Substantive Appeal (to 
the extent indicated) by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(1) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), defines 
VA's duties to notify and assist a claimant in the 
development of a claim.  The Board finds that the February 
2003 VCAA letter meets the notice requirements of the VCAA; 
that in the context of this case the veteran is not 
prejudiced by the timing (post-denial) of that letter; and 
that all indicated assistance (VA examinations and other 
medical records, a personal hearing) has been rendered.

Factual background

An examination was conducted in October 2001.  The veteran 
reported that she had normal urinary habits with no 
incontinence or recurring infections.  She declined a 
gynecological examination.  A January 2002 ultrasound 
revealed scattered fibroids with the largest being 
2.3 x 2 x 1.7.  An enlarged uterus was also noted.  A 
physical examination was deferred due to heavy menstrual 
flow.

Based on inservice treatment and VA examination, service 
connection was granted for uterine fibroids in a May 2002 
rating action.  A noncompensable evaluation was established 
in March 2002.   

A VA outpatient record dated in July 2002 shows that the 
veteran complained of dysmenorrhea, heavy vaginal bleeding 
and severe cramping with menses.  She also reported the 
passage of golf ball-sized blood clots

A VA gynecological examination was conducted in March 2003.  
She reported a history of heavy clotting and irregular 
cycles.  On examination, there was evidence of old blood from 
her last menstrual flow.  The cervix was normal without 
lesions.  The uterus was retroflexed and the examiner was 
unable to palpate the uterus.  There was no cervical motion 
tenderness, masses or lesions.   The diagnoses included 
irregular bleeds, heavy at times, and probable peri 
menopausal.  In an addendum, it was noted that the veteran 
provided the examiner with a copy of her pelvic ultrasound 
that was performed in June 2002, which showed multiple 
fibroids.  

The evaluation for the uterine fibroids was increased to 10 
percent disabling in an August 2004 rating action, effective 
in March 2002.  

The record contains medical records from Walter Reed Hospital 
that date between October 2003 and August 2005.  A 
gynecological examination was conducted in October 2003.  She 
complained of menometrorrhagia and dysmenorrhea.  She 
reported that her bleeding had increased in frequency and in 
the quantity of blood.  It was noted that she had a trial of 
the oral contraceptive pills, Lo-Ovral, for 2-3 months with 
improvement of bleeding but cramping was worse and she 
experienced severe mood swings.  She discontinued the oral 
contraceptives.  She was interested in a medical treatment 
option versus surgical recourse.  The examination of the 
cervix was normal.  The uterus was noted to be enlarged, but 
there was no tenderness.    

A gynecological examination was conducted at Walter Reed 
Hospital in October 2004.  She complained of painful, 
prolonged, irregular and intermittent heavy periods.  On 
examination, the uterus was noted to be enlarged.  There was 
cervix dark blood discharge.  Her menses was nearly finished.  
She was convinced to try a different brand of oral 
contraceptive to minimize her symptoms.  

The veteran was seen for consultation in July 2005 at Walter 
Reed Hospital for menometrorrhagia.  She reported that she 
tried Yasmin oral contraceptive pills for 4-5 months.  This 
had a positive improvement in reducing the total amount of 
bleeding, but had increased cramping.  In August 2005, she 
reported that she began to bleed heavily the previous week 
with double coverage every 3 hours for 3 days.  She just had 
light brown spotting.  Prior to that she had 10 free days and 
prior to that she had 10 days of bleeding.  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in September 2005.  The 
veteran reported that her symptoms had increased in severity 
and she was being considered for a hysterectomy.  Her 
bleeding had increased in frequency and volume.  She had to 
take Motrin for cramping.  She would bleed for 10 days and 
then stop for 10 days and the cycle would recommence.  This 
had not been controlled by medication.  Her symptoms also 
interfered with her employment, in that she has to miss work 
on the initial day of her menstrual cycle.

Criteria and analysis for a higher evaluation for 
gynecological disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the evaluation 
for the service-connected gynecological disorder.  
Consequently, the Board has considered the appropriateness of 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Diagnostic Code 7628 provides that benign neoplasms of the 
gynecological system or breast be rated according to 
impairment in function of the urinary or gynecological 
systems, or skin.

Therefore, the veteran has been rated under Diagnostic Code 
7629, pertinent to endometriosis, in contemplation of 
impairment in function of her gynecological system.  
Diagnostic Code 7629 provides for the assignment of a 30 
percent rating where there is endometriosis with pelvic pain 
or heavy or irregular bleeding not controlled by treatment.  
A 50 percent rating is assigned where there is endometriosis 
with lesions involving bowel or bladder confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  A 
Note provides that the diagnosis of endometriosis must be 
substantiated by laparoscopy. 

After consideration of all the evidence, the Board finds that 
throughout the appeal period the veteran's service-connected 
uterine fibroids have, at worst, been manifested primarily by 
gynecological symptoms either not controlled by continuous 
treatment or pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  VA examinations revealed that the 
veteran's complaints included continued pain and irregular 
cycles with much pain and heavy bleeding.  The veteran also 
testified at her hearing before the Board that she was placed 
on medication therapy, but that this did not stop the pelvic 
pain and bleeding.  The medical records relate that different 
oral contraceptive pills have been tried but did not 
completely stop her symptoms, especially cramping.  As such, 
the Board finds that her symptoms approximate the criteria 
for a 30 percent rating, that is, uterine fibroids with 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.

What clearly is not shown by the evidence are clinical 
findings of uterine fibroids with lesions involving the bowel 
or bladder confirmed by laparoscopy, and bowel and bladder 
symptoms.  Thus, the next higher rating, which requires such 
symptoms, is not warranted.

Therefore, giving the veteran the benefit of the doubt, the 
Board finds that the evidence supports entitlement to the 
next higher rating of 30 percent for uterine fibroids.  38 
C.F.R. § 4.116, Diagnostic Code 7629. 

Issues Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal with 
respect to gastroesophageal reflux disease and bronchial 
asthma and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
they are dismissed.


ORDER

Entitlement to a 30 percent rating for uterine fibroids is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

The appeals from the initial ratings for gastroesophageal 
reflux disease and bronchial asthma are dismissed.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


